I dissent in this case for the following reasons. I think the restraining order is broader than is allowed by the State Prohibition Act. [Laws 1921, p. 413 et. seq.] By Section 6594a a house or other place where liquors containing one-half of one per cent or more of alcohol are either manufactured or sold may be declared and constitute a public and common nuisance, and one who maintains such a nuisance is guilty of a misdemeanor. This section relates solely to crimes, criminal prosecutions, and the method of collecting the fines imposed.
Section 6594b is the one which provides for abating the nuisance by court actions in equity. It sets up a practice different in some respects to the old equity practice. Nuisances could always be abated in equity. In *Page 388 
such actions there might be (1) a temporary writ of injunction, and (2) a trial and permanent injunction. The statute does not change this ancient practice. It occurs to me, however, that it limits the scope of the temporary order. The statute on this point reads:
"If it is made to appear by affidavit, or otherwise to the satisfaction of the court, or judge in vacation, that such nuisance exists, a temporary writ of injunction shall forthwith issue restraining the defendant from conducting or maintaining any such nuisance until the conclusion of the trial. Where atemporary injunction is prayed for, the court may issue an orderrestraining the defendant and all other persons from removing or in any way interfering with the liquor or fixtures, or other things used in connection with the violation of this article constituting such nuisance."
This preliminary injunction touches nothing except to cease violation of the liquor laws, and removal of "the liquor or fixtures used in connection with the violation of this article constituting such nuisance."
The temporary injunction does not deal with the house at all, under this statute. It may be used for lawful purposes pending the temporary injunction. When the final hearing is had, then if the allegations of the petition be found true, the court may, under this new law, order that the house be not used for a term not to exceed one year. The point is that under the temporary order the use of the house for lawful purpose cannot be restrained. This temporary order, as appears by the excerpt in the majority opinion shows that the defendant was restrained from running "the pool room, dry bar or soft drink counter and store mentioned in said petition." The store mentioned in the petition was a "grocery store." Then follows the injunction against the liquor business. This latter part of the order is good. No one denies that the law-makers can and have made the manufacture and sale of liquors unlawful, and provide both civil and criminal proceedings to meet the situation. But *Page 389 
here we have a part of the temporary restraining order covering things that all citizens have the legal right to do.
By compliance with given statutes the running of a pool room is lawful. The running of a grocery store is lawful. The running of what we understand to be "a soft drink parlor" is lawful. As to these matters the order made is broader than, and beyond, the law under which it is made. To this extent the execution of the order should be prohibited, because in excess of the court's powers under the statute.
This is all that is asked for in the petition for our writ of prohibition. It was with this in view that we granted the preliminary rule, and upon this such rule should be made absolute. Elder and James T. Blair, JJ., concur in these views.